Information Disclosure Statement
Applicant noted that the U.S. Pat No. 7497780 was the wrong number and the correct number should be 7497180.  The Examiner has reattached the IDS reflecting the correct patent number has been considered.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 4/22/2022, with respect to claim 34 have been fully considered and are persuasive.  The 102 rejection over Karlsson has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Karlsson et al. (US 7,497,180, hereafter “Karlsson”) is considered the closest prior art.
Karlsson discloses a method of storing a gaseous fluid in liquefied form in a plurality of storage vessels and delivering a gas to an end user, the method comprising: storing gaseous fluid in liquefied form in a primary storage vessel; storing gaseous fluid in liquefied form in a server storage vessel; measuring a pressure in the server storage vessel; when the pressure in the server storage vessel rises above a high pressure value, stopping pumping of fluid from the primary storage vessel; and delivering the fluid as a gas to the end user through a supply line; wherein the low pressure value and high pressure value are set based upon operating conditions.
Karlsson fails to anticipate or render obvious the combination of when the pressure in the server storage vessel is below a low pressure value, pumping fluid from the primary storage vessel, increasing enthalpy of the fluid to transform the fluid into a gaseous state, and then delivering the fluid in the gaseous state to the server storage vessel.
Any modification to the system of Karlsson would be hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753